DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2022 has been entered. By this amendment, claims 39 and 57 are amended, claims 33 and 74 are cancelled, claim 79 is added, and claims 39-42, 53, 57, 70-73, and 75-79 are now pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 79 is rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 79 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The recitations “at least one transducer, in signaling contact with a vagal nerve” and “the at least one transducer at least partially implanted in the patient” amount to a recitation of portions of the human body per se without referring to any functionality of the system. This recitations require the human body and without the portion of the human body present, the claims cannot be satisfied and, thus, the claims are directed to non-patentable subject matter. Then Assistant Secretary and Commissioner of Patents and Trademarks, Donald J. Quigg, issued a notice in the Official Gazette stating, "A claim directed to or including within its scope a human being will not be considered to be patentable subject matter under 35 U.S.C. § 101. The grant of a limited, but exclusive property right in a human being is prohibited by the Constitution." 1077 OG 24 (1987), reprinted in 1146 TMOG 24 (1993).
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 39-42, 53, 57, 70-73, and 75-79 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Errico et al. (U.S. 2009/0187231), herein Errico. Regarding claim 39, Errico discloses a method of treating a bronchoconstriction in a patient (see Abstract), the method comprising applying an electrical signal by a neuromodulation device 300 partially implanted in the patient (see paragraph [0068], lines 1-3) and positioned in signaling contact with a vagal nerve of the patient (see paragraph [0067], lines 1-5), wherein the neuromodulation device comprises one or more electrodes 340 (see Figure 1) that apply the electrical signal to the vagal nerve of said patient to stimulate neural activity in said vagal nerve in said patient (see paragraph [0062], lines 10-13), wherein the electrical signal comprises a direct current (DC) waveform (see Figure 2 which shows the waveform) having a frequency in the range of 50-150 Hz (see paragraph [0067], lines 1-4, where the range of 15 to 50 Hz overlaps the 50-150 Hz range), and wherein the signal has a pulse duration of between 0.005 and 0.1 ms, 20 to 1000 microseconds (see paragraph [0066], lines 8-11); and measuring a physiological parameter, forced expiration volume (see paragraph [0033]), wherein treatment of the bronchoconstriction is indicated by an increase in forced expiration volume (see paragraph [0033]). It is respectfully submitted that the recitation “such that the electrical signal to the vagal nerve produces an improvement in a physiological parameter indicative of treating bronchoconstriction in the patient” fails to further limit the claimed method because it is narrative and fails to recite any additional method steps. 
Regarding claim 40, Errico discloses that the electrical signal has a pulse duration of 20 to 1000 microseconds (see paragraph [0066], lines 8-11), which is within the range of 0.01-0.06 ms.
 Regarding claim 41, Errico discloses that the electrical signal has a current of 1-8000 µA (see paragraph [0132], where 1.5 mA is within the claimed range).
Regarding claim 42, Errico discloses that the electrical signal is applied only when the detected physiological parameter meets or exceeds a predefined threshold value (see paragraph [0064], lines 22-30, which describes sensing and using the output of the sensing to provide feedback to the electrical stimulation system).
Regarding claim 53, Errico discloses that the method of treating the bronchoconstriction is a method of treating asthma or COPD (see Abstract)
Regarding claim 57, because the device of Errico provides bronchodilation (see paragraph [0035]), it is respectfully submitted that such a device is considered a “bronchodilator” under the broadest reasonable interpretation. Furthermore, Errico discloses a method of treating bronchoconstriction in a patient (see Abstract), wherein the method comprises: applying a signal to a vagal nerve of said patient to stimulate neural activity in said vagal nerve ((see paragraph [0062], lines 10-13), herein the signal is applied by a neuromodulation device 300 partially implanted in the patient (see paragraph [0068], lines 1-3) and positioned in signaling contact with the vagal nerve (see paragraph [0067], lines 1-5), the neuromodulation device comprising one or more transducers 340 (see Figure 1) configured to apply the signal (see paragraph [0062], lines 10-13), wherein the signal comprises a direct current (DC) waveform (see Figure 2 which shows the waveform) having a frequency of 50-150 Hz (see paragraph [0067], lines 1-4, where the range of 15 to 50 Hz overlaps the 50-150 Hz range), and wherein the signal has a pulse duration of 0.05-0.1 ms, 20 to 1000 microseconds (see paragraph [0066], lines 8-11); administering a bronchodilator to the patient (the device of Errico); and measuring a physiological parameter, wherein the physiological parameter is: forced expiration volume (see paragraph [0033]), wherein treatment of the bronchoconstriction is indicated by an increase in forced expiration volume (see paragraph [0033]). It is respectfully submitted that the recitation “such that the signal to the vagal nerve produces an improvement in a physiological parameter indicative of treating bronchoconstriction in the patient” fails to further limit the claimed method because it is narrative and fails to recite any additional method steps. 
Regarding claim 70, Errico discloses that applying the electrical signal further comprises an intermittent signaling wherein the electrical signal is applied for a first time period, stopped for a second time period, reapplied for a third time period, and stopped for a fourth time period (see Figure 2 where pulses 410 are applied in a pattern, with no pulses applied between applications of the pulses).
Regarding claim 71, Errico discloses that the first time period, second time period, third time period, and fourth time period run sequentially and consecutively (seen in Figure 2).
Regarding claim 72, Errico discloses that the signal is applied for one or more time periods (see Figure 2 where pulses 410 are applied in a pattern for one or more time periods).
Regarding claim 73, Errico discloses that applying the signal further comprises an intermittent signaling wherein the signal is applied for a first time period, stopped for a second time period, reapplied for a third time period, and stopped for a fourth time period (see Figure 2 where pulses 410 are applied in a pattern, with no pulses applied between applications of the pulses).
Regarding claim 75, Errico discloses that the signal is applied for one or more time periods between 5 seconds and 24 hours (see paragraph [0129] which describes an on time of 500 seconds).
Regarding claims 76-78, Errico discloses that the electrical signal has a pulse duration of 20 to 1000 microseconds (see paragraph [0066], lines 8-11), which is within the ranges of 0.01-0.05 ms, 0.01-0.04 ms, and 0.01-0.03 ms.
Regarding claim 79, Errico discloses a system 300 for stimulating neural activity in a vagal nerve of a patient to treat bronchoconstriction in the patient, the system comprising: at least one transducer 340 (see Figure 1), configured to be in signaling contact with a vagal nerve, the at least one transducer at least partially implanted in the patient (see paragraph [0062], lines 10-13 and paragraph [0068], lines 1-3); and a voltage or current source 310 configured to generate a signal to be applied to the vagal nerve of the patient via the at least one transducer (see Figure 1), wherein the signal comprises a direct current (DC) waveform (see Figure 2 which shows the waveform) having a frequency of 50-150 Hz (see paragraph [0067], lines 1-4, where the range of 15 to 50 Hz overlaps the 50-150 Hz range), and wherein the signal has a pulse duration of between 0.005 and 0.1 ms, 20 to 1000 microseconds (see paragraph [0066], lines 8-11). It is respectfully submitted that the recitation “such that the signal to the vagal nerve produces an improvement in a physiological parameter indicative of treating bronchoconstriction in the patient, wherein the improvement in the physiological parameter is a decrease in airway smooth muscle tone, an increase in blood oxygen saturation, a decrease in blood carbon dioxide concentration, an increase in tidal mid-expiratory flow, a decrease in respiratory rate, an increase in total lung capacity, or an increase in forced expiration volume, from an initial measurement” fails to further limit the claimed method because it is narrative and fails to recite any additional structure. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAMMIE K MARLEN/            Primary Examiner, Art Unit 3792